_ significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep company this letter constitutes notice that a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending i has been granted subject_to the following conditions the amortization payment for the waiver of the minimum_funding_standard for the plan_year ending nn be made by september ee _the company makes contributions to the plan in the amount la to be applied to the plan_year ending the company makes additional contributions to the plan in the amount of - a to be applied to the plan_year ending the an makes all required quarterly contributions for the plan_year ending to the plan in a timely manner the company makes contributions to the plan in amounts sufficient to meet the minimum_funding december without applying for a waiver ofthe minimum_funding_standard and andl by september eee respectively requirements for the plan for the plan years ending proof that the installment payments described in and above were made to the plan will be provided to this office by date ere additionally proof that the quarterly contributions described in above were made will also be provided to the same office y sameaeaaets and should be sent to and ee this information attention at internal_revenue_service se t ep ra t a2 constitution avenue n w pe-4e2 washington dc you agreed to these conditions in letter sent via facsimile dated date if these conditions are not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company is a licensed skilled nursing facility providing a wide range of both long term and short term care programs and a comprehensive outpatient rehabilitation facility the current financial hardship was brought on by competition from other facilities for referrals which has reduced the daily bed census from to in addition the company began admitting a population whose required intensity of care has lessened causing reduced reimbursements due to competition for qualified staff the company has increased wages and benefits to recruit and retain personnel moreover the reimbursement rate for pharmaceuticals has not kept up with the actual cost of the pharmaceuticals the company has taken a number of steps to improve its financial situation among these steps is an application to hud to secure an operating loss loan the purpose of this loan is to provide working_capital the company has worked with it’s vendors to extend payables to either or days in order to help cash_flow the company has entered into an agreement with its pharmacy supplier which is expected to generate additional savings the company anticipates that the reimbursement rates from medicare private pay and third party insurers will improve the bed census has inched upward over the past months and the company expects this to continue due to aging population demographics actions taken by the company has improved its financial position such that it is clear the business hardship was temporary hence the waiver for the plan_year ending date has been granted subject_to the conditions set forth above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours donna m prestia manager employee_plans actuarial group
